UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Sections 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 17, 2012 EXLSERVICE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33089 (Commission File Number) 82-0572194 (I.R.S. Employer Identification No.) 280 Park Avenue, 38th Floor New York, New York 10017 (Address of principal executive offices) Registrant’s telephone number, including area code: (212) 277-7100 NOT APPLICABLE (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 17, 2012, ExlService Holdings, Inc. (the “Company”) announced the consolidation of its executive leadership with the appointment of Rohit Kapoor as Vice Chairman of the Board and Chief Executive Officer of the Company, effective April 16, 2012. In a related development, also effective April 16, 2012, Pavan Bagai, currently serving as Chief Operating Officer of the Company, was designated President and Chief Operating Officer, and William Bloom, currently serving as Executive Vice President, Global Client Services of the Company, was designated as President, Global Client Services. Additional information for Mr. Bagai and Mr. Bloom can be found in the Company’s most recentDefinitve Proxy Statement onSchedule 14A filed on May 2, 2011. On April 17, 2012, the Company issued a press release regarding the information set forth above.A copy of such release is attached as Exhibit 99.1 hereto. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Description Press Release, dated April 17, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXLSERVICE HOLDINGS, INC. Date: April 20, 2012 By: /s/Amit Shashank Amit Shashank General Counsel and Corporate Secretary EXHIBIT INDEX The following exhibit is being filed as part of this Current Report on Form 8-K: Press Release, dated April 17, 2012
